Judgment and order reversed and new trial granted, with costs to the appellant to abide the event, upon the ground that the verdict is excessive, unless the plaintiff shall, within ten days, stipulate to reduce the verdict to the sum of $5,000 as of the date of the rendition thereof, in which event the judgment is modified accordingly, and as so modified is, together with the order, affirmed, without costs of this appeal to either party. AH concurred, except Kruse, P. J., who dissented, and voted for affirmance.